Citation Nr: 1207689	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of injury to the thoracic and lumbar spine.

2.  Entitlement to service connection for residuals of injury to the thoracic and lumbar spine.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic muscle tension headaches.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of C5-6, residuals of injury to the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent for cervical radiculopathy of the left arm.

6.  Entitlement to an effective date prior to January 29, 2010, for the grant of service connection for cervical radiculopathy of the left arm.

7.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976, and had a period of active duty for training (ACDUTRA) from May 1987 to June 1987. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2002, May 2008, October 2009, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2004, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO on the issue of the propriety of the Veteran's initial rating for post-traumatic muscle tension headaches.  A transcript of that hearing is of record; however, the VLJ who conducted the hearing is no longer employed by the Board.  

In October 2004, and again in October 2005, the Board remanded the Veteran's claim for a higher initial rating for post-traumatic muscle tension headaches to the RO, via the Appeals Management Center in Washington, DC, for further action.  

In a December 2008 decision, the Board denied an initial rating in excess of 30 percent for post-traumatic muscle tension headaches, and the Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In August 2009, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion For Remand.  In August 2009, the Court granted the motion, vacated the December 2008 Board decision, and remanded the case to the Board for further appellate review.

In November 2009, the Veteran's attorney requested a Board videoconference hearing, and, in June 2010, the Board remanded the Veteran's claim for such hearing to be scheduled.  In November 2011, the Veteran and her husband testified during a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for residuals of injury to the thoracic and lumbar spine, entitlement to an initial rating in excess of 30 percent for post-traumatic muscle tension headaches, entitlement to a disability rating in excess of 20 percent for degenerative changes of C5-6, residuals of injury to the cervical spine, entitlement to an initial rating in excess of 10 percent for cervical radiculopathy of the left arm, entitlement to an effective date prior to January 29, 2010, for the grant of service connection for cervical radiculopathy of the left arm, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for residuals of injury to the thoracic and lumbar spine was previously denied by the Board in a decision dated in August 2002, and the Veteran did not appeal that decision.

2.  New evidence received since the time of the final August 2002 Board decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for residuals of injury to the thoracic and lumbar spine.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. §§ 20.1100 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.156, 20.1100 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of injury to the thoracic and lumbar spine is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  With respect to the Veteran's ACDUTRA service, the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied service connection for residuals of injury to the thoracic and lumbar spine in August 2002.  That Board decision was not appealed, and VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the August 2002 Board decision.  Therefore, that decision is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. §§ 20.1100 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 20.1100 (2011).  See also 38 C.F.R. § 3.156 (c).  The basis of the prior final denial was the Board's finding that the Veteran did not have a current disability of the thoracic or lumbar spine. Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 2002 Board decision that addresses this basis. 

Evidence submitted and obtained since the August 2002 Board decision includes VA treatment records that reflect that magnetic resonance imaging (MRI) of the lumbar spine performed in May 2007 revealed a hemangioma in the T11 vertebra, with some slight mid-lumbar dextroscoliosis and slight to mild facet joint degenerative disc in the mid-lumbar vertebral column; several statements from the Veteran's husband and friends, received by VA in April 2008, indicating that, since an in-service slip and fall accident, the Veteran has suffered back pain; VA treatment records reflecting a diagnosis of chronic low back pain; and the Veteran's testimony during her October 2011 Board hearing indicating that she has been diagnosed with arthritis of the low back.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran has current disability of the thoracic and lumbar spine.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of injury to the thoracic and lumbar spine since the August 2002 Board decision.  On this basis, the issue of entitlement to service connection for residuals of injury to the thoracic and lumbar spine is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of injury to the thoracic and lumbar spine is reopened and, to that extent only, the appeal is granted.


REMAND

The remaining matters on appeal must be remanded for the following reasons.

Regarding the Veteran's reopened claim of entitlement to service connection for residuals of injury to the thoracic and lumbar spine, the RO has not yet adjudicated the claim on its merits.   Consideration of the Veteran's claim by the Board in the first instance, without initial RO consideration of the matter, would deprive the Veteran of the "means to obtain 'one review on appeal to the Secretary.'"  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339, 1347 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002).  Therefore, the matter of service connection for residuals of injury to the thoracic and lumbar spine must be remanded to the RO for adjudication. 

Furthermore, service treatment records reflect that, in May 1987, during a period of active duty for training, the Veteran slipped and fell on a cement floor, and was immediately treated for pain in her head and back.  As noted above, VA treatment records that reflect that MRI of the lumbar spine performed in May 2007 revealed a hemangioma in the T11 vertebra and slight to mild facet joint degenerative disc in the mid-lumbar vertebral column, as well as a current diagnosis of chronic low back pain.  Also, as noted above, several statements from the Veteran's husband and friends indicate that, since the Veteran's in-service slip and fall accident, she has suffered back pain, and the Veteran testified in October 2011 that she has been diagnosed with arthritis of the low back.  The Veteran further testified that the in-service accident that resulted in her service-connected post-traumatic muscle tension headaches and degenerative changes of C5-6 resulted in her current low back problems.

Under these circumstances, the Veteran should be provided an examination and opinion addressing whether she has residuals of injury to the thoracic and lumbar spine related to her period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of entitlement to an initial rating in excess of 30 percent for post-traumatic muscle tension headaches, the record reflects that the Veteran was provided a VA examination of her headache disability in October 2009.  At the time of that examination, the Veteran reported experiencing headaches two or three times a week, occasionally accompanied by nausea, vomiting, and blurred vision.  However, during her November 2011 Board hearing, the Veteran testified that she experienced headaches every day, and her husband testified that, about two years prior, the Veteran had been confronted by her employer regarding her increasing absences from work due to her headache disability.  The Veteran also submitted a correspondence from her employer dated in March 2010 indicating that the Veteran had exceeded her allotted personal leave, and the Veteran asserted that such excessive personal leave was due, in part, to her headache disability.  

When a veteran claims that his or her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Veteran should be provided a new VA examination to determine the current severity of her service-connected post-traumatic muscle tension headaches. 

Similarly, regarding the Veteran's claim of entitlement to a disability rating in excess of 20 percent for degenerative changes of C5-6, residuals of injury to the cervical spine, the Veteran was provided a VA examination of her cervical spine most recently in October 2009 and, during her November 2011 Board hearing, she testified that her neck problems had become worse recently.  Thus, the Veteran should be provided a new VA examination to determine the current severity of her service-connected degenerative changes of C5-6, residuals of injury to the cervical spine. 

Also, during her November 2011 Board hearing, the Veteran indicated that she had been receiving VA treatment for her disabilities at the VA Medical Center (VAMC) in New Orleans.  The most recent records from the New Orleans VAMC associated with the claims file are dated in July 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any pertinent records of treatment from the New Orleans VAMC from July 2010 to the present.
Finally, regarding the remaining claims on appeal, in an August 2011 rating decision, the RO granted service connection for cervical radiculopathy of the left upper extremity, and assigned an initial rating of 10 percent, and an effective date of January 29, 2010; it also denied a TDIU.  In August 2011, the Veteran filed a notice of disagreement with the initial rating and effective date of service connection assigned for cervical radiculopathy of the left upper extremity, and with the denial of a TDIU.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of her appellate rights with respect to the issues of entitlement to an initial rating in excess of 10 percent for cervical radiculopathy of the left arm, entitlement to an effective date prior to January 29, 2010, for the grant of service connection for cervical radiculopathy of the left arm, and entitlement to a TDIU.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the August 2011 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

2.  Obtain all outstanding VA medical records related to the Veteran's pertinent to the Veteran's appeal from the New Orleans VAMC, dated from July 2010 to the present.  All records and/or responses received should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any residuals of injury to the thoracic and lumbar spine.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has residuals of injury to the thoracic and/or lumbar spine.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's May 1987 slip and fall accident.

A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected post-traumatic muscle tension headaches.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

Specifically, the examiner should determine whether the Veteran's post-traumatic muscle tension headaches are manifested by very frequent, completely prostrating, prolonged attacks productive of severe economic inadaptability.

5.  Schedule the Veteran for a VA spine examination to determine the current severity of her service-connected degenerative changes of C5-6, residuals of injury to the cervical spine.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the cervical spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's cervical spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative changes of C5-6, residuals of injury to the cervical spine, must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and, if so, the frequency and total duration of such episodes over the course of the past 12 months.

6.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of her claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for residuals of injury to the thoracic and lumbar spine, entitlement to an initial rating in excess of 30 percent for post-traumatic muscle tension headaches, and entitlement to a disability rating in excess of 20 percent for degenerative changes of C5-6, residuals of injury to the cervical spine.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


